1

2

3                                 UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5
      Blake L. Anderson,                              Case No. 3:18-cv-00502-HDM-WGC
6
         Petitioner
7                                                     Order
             v.
8

9     Attorney General, et al.,
10       Respondents.
11

12

13          This is a newly-filed habeas corpus action. On October 22, 2018, the petitioner,
14   Blake L. Anderson, a Nevada prisoner acting pro se, submitted for filing a petition for
15   writ of habeas corpus (ECF No. 1-1), a request for leave of court to file additional pages
16   (ECF No. 1-2), a proposed order shortening time for response to the petition (ECF No.
17   1-3), and a financial certificate (ECF No. 1-4). Anderson appears to seek relief from this
18   Court in relation to a state-court criminal proceeding, in which a judgment of conviction
19   was recently entered against him, and in which there is currently an appeal from that
20   conviction pending. Anderson states that he seeks “mandamus relief.”
21          This action has not been properly commenced because Anderson has not paid
22   the $5 filing fee and he has not filed an application to proceed in forma pauperis.
23   Anderson filed a financial certificate (ECF No. 1-4); he has not, however, filed an
24   application to proceed in forma pauperis as required under the Court’s local rules. See
25   LSR 1-1, 1-2. Therefore, this action will be dismissed without prejudice to the filing of a
26   new petition in a new action with either payment of the filing fee ($5) or a proper
27   application to proceed in forma pauperis.
28
                                                  1
1           Petitioner is advised, however, that this Court’s ability to intervene in a state

2    criminal proceeding and/or set aside a state court’s judgment of conviction is limited by

3    the exhaustion doctrine and the abstention doctrine in Younger v. Harris, 401 U.S. 37

4    (1971). To satisfy the exhaustion requirement, a claim brought in this Court must have

5    been fairly presented to the state courts completely through to the highest court

6    available. See, e.g., Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003)

7    (en banc); Vang v. Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). Under the abstention

8    doctrine, a federal court will not entertain a habeas petition seeking intervention in a

9    pending state criminal proceeding, absent special circumstances. See, e.g., Sherwood

10   v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983); Carden v. Montana, 626 F.2d 82, 83-85

11   (9th Cir. 1980); Davidson v. Klinger, 411 F.2d 746 (9th Cir. 1969).

12          IT IS THEREFORE ORDERED that this action is DISMISSED, without prejudice

13   to the petitioner filing of a new habeas petition in a new action with either payment of

14   the filing fee or a properly completed application to proceed in forma pauperis.

15          IT IS FUTHER ORDERED that a certificate of appealability is denied, as jurists of

16   reason would not find the Court’s dismissal of this improperly commenced action

17   without prejudice to be debatable or incorrect.

18          IT IS FURTHER ORDERED that The Clerk of the Court is instructed to enter

19   judgment accordingly and close this case.

20          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send the

21   petitioner two copies each of the form for an application to proceed in forma pauperis for

22   a prisoner, and the form for a noncapital petition for writ of habeas corpus, and one

23   copy of the instructions for each form.

24          DATED THIS 1st day of November, 2018.
25

26
                                                HOWARD D. MCKIBBEN,
27                                              UNITED STATES DISTRICT JUDGE
28
                                                   2
